EXHIBIT (10.J)

VALLEY NATIONAL BANCORP

and

VALLEY NATIONAL BANK

BENEFIT EQUALIZATION PLAN

PARTICIPATION AGREEMENT

Valley National Bancorp and its subsidiary, Valley National Bank (collectively,
the “Employer”), this      day of         , 20    , hereby designate
                     (the “Participant”), as a Participant in the Valley
National Bancorp Benefit Equalization Plan, as restated by the Board of
Directors effective January 1, 1989 and subsequently amended (the “Plan”), on
the terms and conditions hereinafter set forth:

1. Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is attached to this Participation Agreement, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Terms not defined herein shall have the meanings set forth in the
Plan.

2. Impact on other Benefits. Nothing contained herein shall be deemed to exclude
the Participant from any supplemental compensation, bonus, pension, insurance,
severance pay or other benefit to which otherwise he might be or might become
entitled to as an employee of the Employer. This Agreement does not supersede
any previous agreements between the Employer and the Participant regarding the
terms and conditions of the Participant’s employment.

3. Change in Control. Notwithstanding any contrary provisions of the Plan, the
Participant shall be entitled to payment from the Employer for all legal fees
and expenses incurred in taking any action to enforce the terms of this
Agreement if following a “Change in Control” the Participant’s employment is
terminated for any reason. The Participant shall be entitled to payment of such
legal fees and expenses as incurred by him and the Employer hereby agrees to pay
such amounts directly to the Participant’s attorney or reimburse the Participant
upon demand. A court shall be entitled to deny reimbursement of the legal fees
and costs incurred by the Participant to enforce the terms of this Agreement
only if it determines that the Participant’s action was not undertaken in good
faith.

“Change in Control” means any of the following events: (i) when Valley National
Bancorp (the “Company”) or a Subsidiary acquires actual knowledge that any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), other than an affiliate of the Company or a Subsidiary or an employee
benefit plan established or maintained by the Company, a Subsidiary or any of
their respective affiliates, is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act) directly or indirectly, of securities of the
Company representing more than twenty-five percent (25%) of the combined voting
power of the Company’s then outstanding securities (a “Control Person”),
(ii) upon the first purchase of



--------------------------------------------------------------------------------

the Company’s common stock pursuant to a tender or exchange offer (other than a
tender or exchange offer made by the Company, a Subsidiary or an employee
benefit plan established or maintained by the Company, a Subsidiary or any of
their respective affiliates), (iii) the consummation of (A) a transaction, other
than a Non-Control Transaction, pursuant to which the Company is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation,
(B) a sale or disposition of all or substantially all of the Company’s assets or
(C) a plan of liquidation or dissolution of the Company, (iv) if during any
period of two (2) consecutive years, individuals (the “Continuing Directors”)
who at the beginning of such period constitute the Board cease for any reason to
constitute at least 60% thereof or, following a Non-Control Transaction, 60% of
the board of directors of the Surviving Corporation; provided that any
individual whose election or nomination for election as a member of the Board
(or, following a Non-Control Transaction, the board of directors of the
Surviving Corporation) was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director,
or (v) upon a sale of (A) common stock of Valley National Bank, a Subsidiary
(the “Bank”), if after such sale any person (as such term is used in
Section 13(d) and 14(d)(2) of the Exchange Act) other than the Company, an
employee benefit plan established or maintained by the Company or a Subsidiary,
or an affiliate of the Company or a Subsidiary, owns a majority of the Bank’s
common stock or (B) all or substantially all of the Bank’s assets (other than in
the ordinary course of business). No person shall be considered a Control Person
for purposes of clause (i) above if (A) such person is or becomes the beneficial
owner, directly or indirectly, of more than ten percent (10%) but less than
twenty-five percent (25%) of the combined voting power of the Company’s then
outstanding securities if the acquisition of all voting securities in excess of
ten percent (10%) was approved in advance by a majority of the Continuing
Directors then in office or (B) such person acquires in excess of ten percent
(10%) of the combined voting power of the Company’s then outstanding voting
securities in violation of law and by order of a court of competent
jurisdiction, settlement or otherwise, disposes or is required to dispose of all
securities acquired in violation of law. For purposes of this paragraph: (I) the
Company will be deemed to have become a subsidiary of another corporation if any
other corporation (which term shall include, in addition to a corporation, a
limited liability company, partnership, trust, or other organization) owns,
directly or indirectly, 50 percent or more of the total combined outstanding
voting power of all classes of stock of the Company or any successor to the
Company; (II) “Non-Control Transaction” means a transaction in which the Company
is merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation pursuant to a definitive agreement providing that at least
60% of the directors of the Surviving Corporation immediately after the
transaction are persons who were directors of the Company on the day before the
first public announcement relating to the transaction; (III) the “Surviving
Corporation” in a transaction in which the Company becomes the subsidiary of
another corporation is the ultimate parent entity of the Company or the
Company’s successor; (IV) the “Surviving Corporation” in any other transaction
pursuant to which the Company is merged with or into another corporation is the
surviving or resulting corporation in the merger or consolidation; and (V) the
capitalized term “Subsidiary” means any corporation in an unbroken chain of
corporations, beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

4. Acceptance of Provisions. The execution of this Agreement by the Participant
shall constitute the Participant’s acceptance of and agreement to all of the
terms and

 

2



--------------------------------------------------------------------------------

conditions of the Plan and this Agreement. This Agreement shall be binding on
the heirs, executors and administrators of the Participant and on the successors
and assigns of the Employer.

5. Notices. All notices and other communications required or permitted under the
Plan and this Agreement shall be in writing and shall be given either by
(i) personal delivery or regular mail, in each case against receipt, or
(ii) first call registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (i) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (ii) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Employer shall be
addressed to it, to the attention of its Secretary or Treasurer, at its then
principal office and to the Participant at his last address appearing on the
records of the Employer or, in each case, to such other persons or address as
may be designated by like notices hereunder

6. Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to their subject matter,
and this Agreement cannot be changed except by a writing executed by both
parties. This Agreement shall be governed by and construed in accordance with
the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey. The headings in this Agreement are solely
for convenience of reference and shall not affect its meaning or interpretation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PARTICIPANT’S NAME

 

VALLEY NATIONAL BANCORP By:  

 

VALLEY NATIONAL BANK By:  

 

 

3